Citation Nr: 1015669	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-10 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to 
September 1967. 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran underwent a VA examination 
in December 2008 in order to evaluate the relationship, if 
any, between his hypertension and service-connected diabetes 
mellitus type II.  The VA examiner concluded that although 
the Veteran had hypertension, he was unable to resolve 
whether it was secondary to his service-connected diabetes 
mellitus type II without resort to mere speculation.

The Board notes that a VA medical opinion which indicates 
that an opinion cannot be provided without resorting to 
speculation is a medical opinion which must be supported with 
a detailed medical explanation as to why this is so.  An 
examination that provides an etiology opinion without a 
rationale is inadequate.  Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007). 

Therefore, on remand, the examiner must provide both an 
etiology opinion and a rationale for his or her opinion.

Accordingly, the case is REMANDED for the following actions:

1.  An attempt should be made to return 
the Veteran's claims folder to the same 
examiner who provided the December 2008 VA 
examination, so that he may amend the 
examination report to provide an opinion 
concerning the etiology of the Veteran's 
hypertension along with a supporting 
rationale.  If that examiner is no longer 
available, the Veteran should be scheduled 
for a new VA examination.

In either case, the December 2008 
examiner, or new examiner, must provide an 
etiology opinion regarding the Veteran's 
hypertension.  The examiner must review 
the Veteran's claims folder.  The examiner 
should specifically determine whether it 
is at least as likely as not (50 percent 
or greater) that the Veteran's 
hypertension either began during is 
military service, or was caused or 
aggravated by his service-connected 
diabetes mellitus type II. 

In providing this opinion, a supporting 
rationale must be provided that takes into 
consideration all of the pertinent 
evidence of record.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should expressly indicate this and 
provide a detailed explanation as to why 
an opinion cannot be made without resort 
to speculation. 

2.  The RO should then readjudicate the 
claim for entitlement to service 
connection.  If any benefit sought is not 
granted, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


